Title: John Ross to the American Commissioners, 26 February 1778
From: Ross, John
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Nantes 26th. February 1778
The Ship three friends ownd by Mr. Williams & Co. being detained still here owing principally to the want of hands, will am in hopes from the assurances of the Capt. and owners depart tomorrow . . . I have since advisd them (the Committee of Congress) of the change of property in the Ship La Brune in Consequence of your accepting of the Ship on public Account, agreeable to the proposal made by me for the sole purpose of guarding against every insinuation of being too much attachd to my interest in settling a freight unfavourable to the public. I have accordingly filled up Capt. Greens commission, giving the name of the Queen of france to the Ship, and charging the Cost of this Vessel to account of the american United States with me. La Brune is a cheap ship. If she shoud not be deemd such by the navy Board, I shall gladly assume the Ship as my property, charging the public with the freight of the Goods.
 
Notation: N.B. If the Ship was lost, she would be chargd to the public; if not, Mr. Ross woud either sell her or receive the freight. In this manner the public was always sacrificed.
